Exhibit 10.1
 
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
 

--------------------------------------------------------------------------------

PAID UP OIL AND GAS LEASE


THIS LEASE AGREEMENT is made as of the 3rd day of June, 2013, between, Noack
Farms, LLC, 2711 Dali, Dallas, Texas 75287,
 
as Lessor (whether one or  more),
 
and Rockdale Resources Corporation, 11044 Research Blvd Suite A-200, Austin, TX
78759,  as Lessee.  All printed portions of this lease were prepared by the
party hereinabove named as Lessee, but all other provisions (including the
completion of blank spaces) were prepared jointly by Lessor and Lessee.
 
1.  In consideration of a bonus in hand paid and the covenants herein contained,
Lessor hereby grants, leases and lets exclusively to Lessee the following
described land, hereinafter called leased premises:
 
Being 623.29 acres, more or less, out of the James Reese League, A-303, in Milam
County, Texas.  Being the same lands described in a Assignment/Deed dated May 4,
2011 between Stacy Ann Smith Wood to Noack Farms, LLC recorded in Volume 1148,
page 634 of the Official Records of Milam County, Texas.  Said lands also
described in a Special Warranty Deed dated September 29, 2008 recorded in Volume
1091, page 87 of the Official Records of Milam County, Texas.
 
in the county of    MILAM , State of Texas, containing   623.29  gross acres,
more or less (including any interests therein which Lessor may hereafter acquire
by  reversion, prescription or otherwise), for the purpose of exploring for,
developing, producing and marketing oil and gas, along with all hydrocarbon and
nonhydrocarbon substances produced in association therewith. The term "gas" as
used herein includes helium, carbon dioxide and other commercial gases, as well
as hydrocarbon gases. In addition to the above-described leased premises, this
lease also covers accretions and any small strips or parcels of land now or
hereafter owned by Lessor which are contiguous or adjacent to the
above-described leased premises, and, in consideration of the aforementioned
cash bonus, Lessor agrees to execute at Lessee's request any additional
or    supplemental instruments for a more complete or accurate description of
the land so covered. For the purpose of determining the amount of any shut-in
royalties    hereunder, the number of gross acres above specified shall be
deemed correct, whether actually more or less.
 
2.  This lease, which is a "paid-up" lease requiring no rentals, shall be in
force for a primary term of two (2) years from the date hereof, and for as
long  thereafter as oil or gas or other substances covered hereby are produced
in paying quantities from the leased premises or from lands pooled therewith or
this lease is otherwise maintained in effect pursuant to the provisions hereof.
 
3.  Royalties on oil, gas and other substances produced and saved hereunder
shall be paid by Lessee to Lessor as follows: (a) For oil and other liquid
hydrocarbons separated at Lessee's separator facilities, the royalty shall be
one-sixth (1/6) of such production, to be delivered at Lessee's option to Lessor
at the wellhead or to Lessor's credit at the oil purchaser's transportation
facilities, provided that Lessee shall have the continuing right to purchase
such production at the wellhead market price then prevailing in the same field
(or if there is no such price then prevailing in the same field, then in the
nearest field in which there is such a prevailing price) for production of
similar grade and gravity; (b) for gas (including casinghead gas) and all other
substances covered hereby, the royalty shall be one-sixth (1/6) of the proceeds
realized by Lessee from the sale thereof, less a proportionate part of ad
valorem taxes and production severance, or other excise taxes and the costs
incurred by Lessee in delivering, processing or otherwise marketing such gas or
other substances, provided that Lessee shall have the continuing right to
purchase such production at the prevailing wellhead market price paid for
production of similar quality in the same field (or if there is no such price
then prevailing in the same field, then in the nearest field in which there is
such a prevailing price) pursuant to comparable purchase contracts entered into
on the same or nearest preceding date as the date on which Lessee commences its
purchases hereunder; and (c) if at the end of the primary term or any time
thereafter one or more wells on the leased premises or lands pooled therewith
are capable of producing oil or gas or other substances covered hereby in paying
quantities, but such well or wells are either shut in or production therefrom is
not being sold by Lessee, such well or wells shall nevertheless be deemed to be
producing in paying quantities for the purpose of maintaining this lease. If for
a period of 90 consecutive days such well or wells are shut in or production
therefrom is not being sold by Lessee, then Lessee shall pay shut-in royalty of
one dollar per acre then covered by this lease, such payment to be made to
Lessor or to Lessor's credit in the depository designated below, on or before
the end of said 90-day period and thereafter on or before each anniversary of
the end of said 90-day period while the well or wells are shut in or production
therefrom is not being sold by Lessee; provided that if this lease is otherwise
being maintained by operations, or if production is being sold by Lessee from
another well or wells on the leased premises or lands pooled therewith, no
shut-in royalty shall be due until the end of the 90-day period next following
cessation of such operations or production. Lessee's failure to properly pay
shut-in royalty shall render Lessee liable for the amount due, but shall not
operate to terminate this lease.
 
4.  All shut-in royalty payments under this lease shall be paid or tendered to
Lessor and mailed direct to Lessor at the above address provided above or its
successors, which shall be Lessor's depository agent for receiving payments
regardless of changes in the ownership of said land. All payments or tenders may
be made in currency, or by check or by draft and such payments or tenders to
Lessor or to the depository by deposit in the U.S. Mails in a stamped envelope
addressed to the depository or to the Lessor at the last address known to Lessee
shall constitute proper payment. If the depository should liquidate or be
succeeded by another institution, or for any reason fail or refuse to accept
payment hereunder, Lessor shall, at Lessee's request, deliver to Lessee a proper
recordable instrument naming another institution as depository agent to receive
payments.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  If  Lessee drills a well which is incapable of producing in paying
quantities (hereinafter called "dry hole") on the leased premises or lands
pooled therewith, or if all production (whether or not in paying quantities)
permanently ceases from any cause, including a revision of unit boundaries
pursuant to the provisions of Paragraph 6 or the action of any governmental
authority, then in the event this lease is not otherwise being maintained in
force it shall nevertheless remain in force if Lessee commences operations for
reworking an existing well or for drilling an additional well or for otherwise
obtaining or restoring production on the leased premises or lands pooled
therewith within 90 days after completion of operations on such dry hole or
within 90 days after such cessation of all production. If at the end of the
primary term, or at any time thereafter, this lease is not otherwise being
maintained in force but Lessee is then engaged in drilling, reworking or any
other operations reasonably calculated to obtain or restore production
therefrom, this lease shall remain in force so long as any one or more of such
operations are prosecuted with no cessation of more than 90 consecutive days,
and if any such operations result in the production of oil or gas or other
substances covered hereby, as long thereafter as there is production in paying
quantities from the leased premises or lands pooled therewith. After completion
of a well capable of producing in paying quantities hereunder, Lessee shall
drill such additional wells on the leased premises or lands pooled therewith as
a reasonably prudent operator would drill under the same or similar
circumstances to (a) develop the leased premises as to formations then capable
of producing in paying quantities on the leased premises or lands pooled
therewith, or (b) to protect the leased premises from uncompensated drainage by
any well or wells located on other lands not pooled therewith. There shall be no
covenant to drill exploratory wells or any additional wells except as expressly
provided herein.
 
6.  Lessee shall have the right but not the obligation to pool all or any part
of the leased premises or interest therein with any other lands or interests, as
to any or all depths or zones, and as to any or all substances covered by this
lease, either before or after the commencement of production, whenever Lessee
deems it necessary or proper to do so in order to prudently develop or operate
the leased premises, whether or not similar pooling authority exists with
respect to such other lands or interests. The unit formed by such pooling for an
oil well which is not a horizontal completion shall not exceed 80 acres plus a
maximum acreage tolerance of 10%, and for a gas well or a horizontal completion
shall not exceed 640 acres plus a maximum acreage tolerance of 10%; provided
that a larger unit may be formed for an oil well or gas well or horizontal
completion to conform to any well spacing or density pattern that may be
prescribed or permitted by any governmental authority having jurisdiction to do
so. For the purpose of the foregoing, the terms “oil well” and “gas well” shall
have the meanings prescribed by applicable law or the appropriate government
authority, or, if no definition is so prescribed, “oil well” means a well with
an initial gas-oil ratio of less than 100,000 cubic feet per barrel, and “gas
well” means a well with an initial gas-oil ratio of 100,000 cubic feet or more
per barrel, based on a 24-hour production test conducted under normal producing
conditions using standard lease separator facilities or equivalent testing
equipment; and the term “horizontal completion” means an oil well in which the
horizontal component of the gross completion interval in the reservoir exceeds
the vertical component thereof. In exercising its pooling rights hereunder,
Lessee shall file of record a written declaration describing the unit and
stating the effective date of pooling. Production, drilling or reworking
operations anywhere on a unit which includes all or any part of the leased
premises shall be treated as if it were production, drilling or reworking
operations on the leased premises, except that the production on which Lessor’s
royalty is calculated shall be that proportion of the total unit production
which the net acreage covered by this lease and included in the unit bears to
the total gross acreage in the unit, but only to the extent such proportion of
unit production is sold by Lessee. Pooling in one or more instances shall not
exaust Lessee’s pooling rights hereunder, and Lessee shall have the recurring
right but not the obligation to revise any unit formed hereunder by expansion or
contraction or both, either before or after commencement of production, in order
to conform to the well spacing or density pattern prescribed or permitted by the
governmental authority having jurisdiction, or to conform to any productive
acreage determination made by such governmental authority. In making such a
revision, Lessee shall file of record a written declaration describing the
revised unit and stating the effective date of revision. To the extent that any
portion of the leased premises is included in or excluded from the unit by
virtue of such revision, the proportion of unit production on which royalties
are payable hereunder shall thereafter be adjusted accordingly. In the absence
of production in paying quantities from a unit, or upon permanent cessation
thereof, Lessee may terminate the unit by filing of record a written declaration
describing the unit and stating the date of termination. Pooling hereunder shall
not constitute a cross-conveyance of interests.
 
7.  If Lessor owns less than the full mineral estate in all or any part of the
leased premises, the royalties and shut-in royalties payable hereunder for any
well on any part of the leased premises or lands pooled therewith shall be
reduced to the proportion that Lessor’s interest in such part of the leased
premises bears to the full mineral estate in such part of the leased premises.
 
8.  The interest of either Lessor or Lessee hereunder may be assigned, devised
or otherwise transferred in whole or in part, by area and/or by depth or zone,
and the rights and obligations of the parties hereunder shall extend to their
respective heirs, devisees, executors, administrators, successors and assigns.
No change in Lessor's ownership shall have the effect of reducing the rights or
enlarging the obligations of Lessee hereunder, and no change in ownership shall
be binding on Lessee until 60 days after Lessee has been furnished the original
or certified or duly authenticated copies of the documents establishing such
change of ownership to the satisfaction of Lessee or until Lessor has satisfied
the notification requirements contained in Lessee's usual form of division
order. In the event of the death of any person entitled to shut-in royalties
hereunder, Lessee may pay or tender such shut-in royalties to the credit of
decedent or decedent's estate in the depository designated above. If at any time
two or more persons are entitled to shut-in royalties hereunder, Lessee may pay
or tender such shut-in royalties to such persons or to their credit in the
depository, either jointly or separately in proportion to the interest which
each owns. If Lessee transfers its interest hereunder in whole or in part Lessee
shall be relieved of all obligations thereafter arising with respect to the
transferred interest, and failure of the transferee to satisfy such obligations
with respect to the transferred interest shall not affect the rights of Lessee
with respect to any interest not so transferred. If Lessee transfers a full or
undivided interest in all or any portion of the area covered by this lease, the
obligation to pay or tender shut-in royalties hereunder shall be divided between
Lessee and the transferee in proportion to the net acreage interest in this
lease then held by each.
 
9.  Lessee may, at any time and from time to time, deliver to Lessor or file of
record a written release of this lease as to a full or undivided interest in all
or any portion of the area covered by this lease or any depths or zones
thereunder, and shall thereupon be relieved of all obligations thereafter
arising with respect to the interest so released.  If Lessee releases all or an
undivided interest in less than all of the area covered hereby, Lessee's
obligation to pay or tender shut-in royalties shall be proportionately reduced
in accordance with the net acreage interest retained hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
10.  In exploring for, developing, producing and marketing oil, gas and other
substances covered hereby on the leased premises or lands pooled or unitized
therewith, in primary and/or enhanced recovery, Lessee shall have the right of
ingress and egress along with the right to conduct such operations on the leased
premises as may be reasonably necessary for such purposes, including but not
limited to geophysical operations, the drilling of wells, and the construction
and use of roads, canals, pipelines, tanks, water wells, disposal wells,
injection wells, pits, electric and telephone lines, power stations, and other
facilities deemed necessary by Lessee to discover, produce, store, treat and/or
transport production. Lessee may use in such operations, free of cost, any oil,
gas, water and/or other substances produced on the leased premises, except water
from Lessor's wells or ponds. In exploring, developing, producing or marketing
from the leased premises or lands pooled therewith, the ancillary rights granted
herein shall apply to the entire leased premises described in Paragraph 1 above,
notwithstanding any partial release or other partial termination of this lease.
When requested by Lessor in writing, Lessee shall bury its pipelines below
ordinary plow depth on cultivated lands. No well shall be located less than 100
feet from any house or barn now on the leased premises or other lands used by
Lessee hereunder, without Lessors consent, and Lessee shall pay for damage
caused by its operations to buildings and other improvements now on the leased
premises or such other lands, and to commercial timber and growing crops
thereon. Lessee shall have the right at any time to remove its fixtures,
equipment and materials, including well casing, from the leased premises or such
other lands during the term of this lease or within a reasonable time
thereafter.
 
11.  Lessee's obligations under this lease, whether express or implied, shall be
subject to all applicable laws, rules, regulations and orders of any
governmental authority having jurisdiction including restrictions on the
drilling and production of wells, and the price of oil, gas and other substances
covered hereby. When drilling, reworking, production or other operations are
prevented or delayed by such laws, rules, regulations or orders, or by inability
to obtain necessary permits, equipment, services, material, water, electricity,
fuel, access or easements, or by fire, flood, adverse weather conditions, war,
sabotage, rebellion, insurrection, riot, strike or labor disputes, or by
inability to obtain a satisfactory market for production or failure of
purchasers or carriers to take or transport such production, or by any other
cause not reasonably within Lessee's control, this lease shall not terminate
because of such prevention or delay, and at Lessees option, the period of such
prevention or delay shall be added to the term hereof. Lessee shall not be
liable for breach of any express or implied covenants of this lease when
drilling, production or other operations are so prevented, delayed or
interrupted.
 
12.  In the event that Lessor, during the primary term of this lease, receives a
bona fide offer which Lessor is willing to accept from any party offering to
purchase from Lessor a lease covering any or all of the substances covered by
this lease and covering all or a portion of the land described herein, with the
lease becoming effective upon expiration of this lease, Lessor hereby agrees to
notify Lessee in writing of said offer immediately, including in the notice the
name and address of the offeror, the price offered and all other pertinent terms
and conditions of the offer. Lessee, for a period of fifteen days after receipt
of the notice, shall have the prior and preferred right and option to purchase
the lease or part thereof or interest therein, covered by the offer at the price
and according to the terms and conditions specified in the offer.
 
13.  No litigation shall be initiated by Lessor with respect to any breach or
default by Lessee hereunder, for a period of at least 90 days after Lessor has
given Lessee written notice fully describing the breach or default, and then
only if Lessee fails to remedy the breach or default, within such period. In the
event the matter is litigated and there is a final judicial determination that a
breach or default has occurred, this lease shall not be forfeited or cancelled
in whole or in part unless Lessee is given a reasonable time after said judicial
determination to remedy the breach or default and Lessee fails to do so.
 
14.  Lessor agrees that Lessee at Lessee's option may pay and discharge any
taxes, mortgages or liens existing, levied or assessed on or against the leased
premises. If Lessee exercises such option, Lessee shall be subrogated to the
rights of the party to whom payment is made and, in addition to its other
rights, may reimburse itself out of any royalties or shut-in royalties otherwise
payable to Lessor hereunder. In the event Lessee is made aware of any claim
inconsistent with Lessor's title, Lessee may suspend the payment of royalties
and shut-in royalties hereunder, without interest, until Lessee has been
furnished satisfactory evidence that such claim has been resolved.
 
15. Lessor and Lessee acknowledge that the lands described in this Lease are
presently subject to an Oil and Gas Lease dated June 20, 2011, recorded in
Volume1150, Page 01, of the Records of Milam County, Texas, from Noack Farms,
LLC as Lessor, to Ardent 1, LLC , as Lessee (the "Existing Lease").  This Lease
is a binding instrument but is subordinate to the Existing Lease and shall not
become effective until the termination or release of the Existing Lease.  Upon
termination or release of the Existing Lease this Lease shall become effective
and the primary term shall begin to run.   If the Existing Lease does not
terminate or is not released by or before December 31, 2020, this Lease shall
not become effective and shall automatically be deemed null and void.  Lessor
covenants and agrees not to extend, renew, amend, or modify the Existing
Lease.   Lessor warrants that it has not entered into any other leases or top
leases on any of the lease premises and agrees that no other top leases covering
all or any part of the lease premises will be executed by Lessor.


16.  ADDITIONAL PROVISIONS TO THIS LEASE ARE ATTACHED HERETO AS EXHIBIT “A” AND
INCORPORATED HEREIN BY REFERENCE.
 
IN WITNESS WHEREOF, this lease is executed to be effective as of the date first
written above, but upon execution shall be binding on the signatory and the
signatory's heirs, devisees, executors, administrators, successors and assigns,
whether or not this lease has been executed by all parties hereinabove named as
Lessor.
 


                                                                                               LESSOR
(WHETHER ONE OR MORE)


Noack Farms, LLC


 By: /s/ Stacy Ann Smith Wood,
Manager                                                    
       Stacy Ann Smith Wood, Manager

 
LESSEE (WHETHER ONE OR MORE)


Rockdale Resources Corporation


By:     /s/ Marc
Spezialy                                                                                     

Name:     Marc
Spezialy                                                                                     

Title:     Chief Executive
Officer                                                                        
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGEMENT


STATE OF TEXAS                                              §
                                                                               
§
COUNTY OF             Denton                              §


This instrument was acknowledged before me on the      2       day of     
June      , 2013, by Stacy Ann Smith Wood, as Manager of Noack Farms, LLC, on
behalf of said company.


       /s/ Linda J. Gruber                                                   
Notary Public, State of Texas






STATE OF                 Texas                                 §
                                                                                
§
COUNTY OF             Travis                                 §


This instrument was acknowledged before me on the       2       day of     
October          , 2013, by               Marc Spezialy               ,
as              CEO                   of Rockdale Resources Corporation, on
behalf of said corporation.


  /s/ Dusty
Miller                                                                    
Notary Public, State of                    Texas                             
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A” – ADDENDUM TO PAID UP OIL AND GAS LEASE
 
Attached to and made a part of the Paid Up Oil and Gas Lease dated        June 
    3     , 2013, between Noack Farms, LLC, as Lessor, and Rockdale Resources
Corporation, as Lessee (this addendum together with the described lease,
“Lease”)
 
1.           In the event of a conflict between the terms of this Exhibit “A”
and the terms of the printed lease form to which it is attached, the terms of
this Exhibit “A” shall control.
 
2.           Drilling operations on a pooled unit or units allowed by the
provisions of this Lease and approved by appropriate governmental authority
shall be considered to be drilling operations effective to maintain this Lease
in full force and effect only as to that portion of the leased premises included
within the unit.  Production from a well or wells located on any pooled unit
shall be considered to be effective to maintain this Lease in force only as to
that portion of the leased premises included within the unit or units.
 
3.           The initial bonus shall be paid to Lessor within ten (10) days of
Lessee’s receipt of this Lease executed by Lessor.  The first royalty payment
shall be tendered to Lessor within ninety (90) days after the end of the first
month of sale.  Thereafter, all royalties that are required to be paid hereunder
shall be due and payable on or before the end of the first calendar month
following the month of sale.  Each royalty payment shall be accompanied by a
schedule, summary or remittance advice identifying this Lease and showing the
gross amount and disposition of oil and gas produced.  If any bonus or royalty
is not paid when due, such unpaid amounts shall accrue interest at the rate of
eighteen percent (18%) per annum retroactive to the time of production, but the
interest rate shall never be in excess of the maximum legal interest rate
allowed by Texas law.
 
4.           Lessee’s right to maintain this Lease for a shut-in on a pooled
unit solely by the payment of shut-in royalties shall be a recurring right that
may be exercised from time to time.  However, the right shall be limited to a
period not to exceed two years in the aggregate after the expiration of the
primary term.  The shut-in royalty shall be five dollars ($5.00) per acre or a
total of $3,116.45 per year.  To receive credit for any shut-in months prepaid
but not used during a year, Lessee must give Lessor written notice of the unused
months within thirty (30) days after the end of the prepaid year.  Any shut-in
royalties tendered to Lessor shall not be recouped from or credited against
future payments made to Lessor under the terms of this Lease.
 
5.           Lessee hereby releases and discharges Lessor and the owner and all
occupants or licensees of the surface estate, together with each of their
current and former members, managers, officers, employees, partners, agents,
contractors, subcontractors, guests, licensees, invitees and mortgagees and
their respective heirs, successors and assigns (collectively, the “Lessor
Parties”) from any and all claims, causes of action, liabilities, damages,
losses, costs, expenses and injuries of any type whatsoever which are caused, in
whole or in part, directly or indirectly, by (a) the activities of Lessee, its
officers, employees, contractors, invitees and agents whether on the leased
premises or outside of the leased premises, (b) that may arise out of or be
occasioned by Lessee’s breach of this Lease or (c) by any other act or omission
of Lessee EVEN IF SUCH CLAIMS, CAUSES OF ACTION OR LIABILITIES ARE CAUSED, IN
WHOLE OR IN PART, BY THE NEGLIGENCE OF LESSOR, BUT NOT THE EXTENT SUCH
LIABILITIES ARE CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LESSOR.  Further, Lessee hereby agrees to INDEMNIFY, DEFEND AND HOLD HARMLESS
each of the Lessor Parties against any and all claims, causes of action,
liabilities, losses, damages, property damage, personal injury (including
death), environmental harm, actions, investigations, costs and expenses or other
matters under any theory including tort, contract, statute or strict liability,
together with all reasonable attorney fees and other legal disbursements arising
from or in any way related to Lessee’s operations or any other of Lessee’s
activities in, on or under the leased premises or outside the leased premises or
those arising from Lessee’s breach of this Lease.  Each assignee of this Lease,
or of an interest herein, agrees to indemnify, defend and hold harmless each of
the Lessor Parties as provided above in connection with the activities of
Lessee.  ALL OF THE INDEMNIFICATION OBLIGATIONS AND LIABILITIES ASSUMED UNDER
THE TERMS OF THIS LEASE SHALL BE WITHOUT LIMITS AND WITHOUT REGARD TO THE CAUSE
OR CAUSES THEREOF, STRICT LIABILITY OR THE SOLE, JOINT OR CONCURRENT NEGLIGENCE
OF ANY NEGLIGENCE OF ANY LESSOR PARTY.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Lessor makes no warranty of any kind with respect to tile to the
surface or mineral estate in the leased premises or any portion of or interest
therein.  All warranties that might arise by common law or statute including,
without limitation, under Section 5.023 of the Texas Property Code, are
excluded.  By acceptance of this Lease, Lessee acknowledges that is has been
given full opportunity to investigate and has conducted sufficient investigation
to satisfy itself as to the title to and the condition of the leased
premises.  No other express or implied warranties of any type whatsoever are
given and all such warranties are hereby disclaimed.  To the extent any
subordination agreement is required or requested by Lessee, Lessee shall, at its
sole cost and expense, obtain any subordination agreements.  Lessor shall have
no liability or responsibility for obtaining any subordination agreement or for
any failure or inability to obtain same.
 
7.           Lessor shall have no personal liability for the repayment of any
overpayment of royalties.  Lessee may recoup an overpayment from Lessor’s share
of future production that must be brought to Lessor’s attention in writing
within two (2) years of the overpayment.
 
8.           All references in this lease to “other minerals” are hereby
deleted.  This Lease is intended to cover only oil and gas, but some other
substances may be produced necessarily with and incidental to the production of
oil or gas from the leased premises and, in such event, this Lease shall also
cover such other produced substances.  Lignite, coal and sulfur are expressly
excluded from this Lease.  Lessor shall receive a one-sixth (1/6th) royalty of
all such other substances so produced free of all costs.
 
9.           Noise levels from Lessee’s operations shall be kept to a minimum,
taking into consideration reasonably available equipment and technology in the
oil and gas industry, the level and nature of development and surface use
elsewhere in the vicinity of Lessee’s drill sites.
 
10.           ANY LIABILITY OF LESSOR FOR ANY BREACH OR DEFAULT BY LESSOR OR ANY
OTHER CLAIM AGAINST LESSOR UNDER THIS LEASE OR OTHERWISE SHALL BE LIMITED SOLELY
TO ITS INTEREST IN THE LEASED PREMISES; AND IN NO EVENT SHALL ANY PERSONAL
LIABILITY BE ASSERTED AGAINST LESSOR IN CONNECTION WITH THIS LEASE; NOR SHALL
ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LESSOR.  UNDER NO
CIRCUMSTANCES WHATSOEVER SHALL LESSOR EVER BE LIABLE FOR PUNITIVE,
CONSEQUENTIAL, LOST PROFITS OR SPECIAL DAMAGES UNDER THIS LEASE, AND LESSEE
WAIVES ANY RIGHTS IT MAY HAVE TO SUCH DAMAGES UNDER THIS LEASE.
 
11.           Lessee shall not use any surface water from stock tanks without
negotiating a reasonable fee; however, Lessor may use water for drilling
operations from any creek as long as it is running and not dry.  Lessor has a
right to drill a single water well for its operations; however, upon termination
of the Lease or Lessee’s cessation of use of the well, whichever is sooner,
Lessor, in its sole discretion, has the right but not the obligation to accept
ownership of the well.  If Lessor elects to accept the water well, then Lessee
shall execute, deliver and/or record all instruments necessary to transfer
ownership of the well to Lessor, including any transfer forms required by any
governmental authority having jurisdiction.  If Lessor elects not to accept the
well, then within ninety (90) days after termination or abandonment, Lessee
shall remove all surface equipment pertaining to the well, plug and abandon the
well in compliance with all applicable laws, rules and regulations, and restore
the surface of the affected land to as near its original condition as is
reasonably possible.  Lessee shall comply with all applicable rules in
disposition, by reinjection or otherwise, of salt water, brine or other fluids
utilized in or resulting from operations, and shall not cause or permit any such
substances to damage or pollute the surface of the leased premises or any fresh
water lying thereunder.
 
12.           Lessee (a) warrants and represents that all contractors,
subcontractors, employees or agents involved in any activity on the leased
premises shall maintain worker’s compensation insurance on such terms as are
reasonably acceptable to Lessor and (b) agree to indemnify, defend and hold
Lessor harmless from any and all claims, causes of action, liabilities, damages,
judgments, losses, expenses and costs of any type whatsoever including, without
limitation, reasonable attorneys’ fees, asserted against or incurred by Lessor
and arising from or related to, directly or indirectly, any failure to maintain
the worker’s compensation insurance described in this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Notwithstanding anything to the contrary in this lease, Lessee
does not have the right to construct or maintain treatment plants, processing
plants, compression stations or other such plants, stations or storage
facilities on the leased premises.  Lessee shall construct only those facilities
necessary for the operation, production, marketing and storage of hydrocarbons
and associated liquids produced from wells drilled from the leased premises, but
not otherwise.  Lessee shall not construct any permanent buildings on the leased
premises but may use temporary mobile buildings during drilling, completion or
re-working operations.
 
14.           In the exercise of the rights and privileges herein granted to it,
Lessee will exercise, and will cause all of its employees, agents, contractors
and subcontractors to exercise, reasonable care to prevent damage to the leased
premises and any improvements, property or vegetation thereon.  Lessee shall at
its own expense maintain and keep all well sites, fences, gates, or other
improvements, if any, located thereon, and all production facilities, including
wellhead, tank batteries, separators and other equipment, in good repair and
condition.
 
15.           Lessee shall pay Lessor for all damages actually caused to fences,
personal property, improvements, trees, livestock, and the surface of the land
not confined to a well site, road or pipeline location, caused by the operations
of Lessee, including but not limited to damage caused by the escape of oil, salt
water, or waste products.  Lessee shall pay the surface owner the following sums
as compensation for surface damages of the type normally associated with the
drilling of an oil and gas well after this Lease vests:  $1,000.00 per acre for
well sites (with payments for fractions of an acre to be prorated based on the
fraction of the acre used); provided, however, payment of such sums shall not
relieve Lessee from responsibility to pay for damages actually caused to fences,
improvements, vegetation, trees, pasture, growing crops, livestock, or other
property damages not otherwise confined to the actual surface of the well site
location, road or pipeline.   Payments for well sites, pipelines and roads shall
be made no later than thirty (30) days after the completion of the installation
or construction of each such well site, pipeline or road.  The foregoing
payments do not cover any extraordinary surface damages, any contamination of
soil or groundwater resulting from blowout or other escape of oil, gas or
produced water from Lessee’s wells or facilities, or surface damages occasioned
by the negligence, gross negligence or willful conduct of Lessee or any of its
agents, representatives or contractors, nor shall such payments in any way alter
or relieve Lessee of its obligations to repair and restore the surface of the
leased premises to as near its original condition as is reasonably
practicable.     
 
17.           Lessee shall consult with Lessor and obtain Lessor’s approval
concerning the location and use of new and existing roads on the leased premises
prior to the construction or use of such roads, provided that Lessor shall
permit Lessee reasonable access routes on and across the leased premises for the
accomplishment of the purposes of this lease.  Such roads may be used by Lessee,
Lessee’s agents or assigns, for Lessee’s authorized operations on the leased
premises only.  Any road constructed by Lessee shall be no more than twenty (20)
feet in width.  Lessee’s ingress and egress to well sites on the leased premises
shall be restricted to designated access roads.  Any such road shall be a gravel
or caliche road constructed in a manner which will permit the flow of water
consistent with the adjacent area, and shall be maintained by Lessee as an
all-weather road in good condition.
 
18.           Unless otherwise approved by Lessor, all fence openings that are
used by Lessee shall be closed by a permanent gate which shall be kept closed
and locked at all times when not in use.  Lessor shall be provided with a key or
access code to any such gate.
 
19.           No well shall be drilled and no pipelines, roads or surface
facilities shall be placed within five hundred (200) feet of any existing cattle
pens, residence, cabin or barn on the leased premises without Lessor’s prior
consent, which consent shall not be unreasonably withheld.
 
20.           Lessee agrees to repair all damages to the leased premises which
are caused by operations under this Lease including, but not limited to, the
filling and leveling of all slush pits, depressions, ditches and ruts, and the
removal of any and all debris incident to the operations hereunder; to restore
and brace any fences that might be damaged in connection with the operations
hereunder; and to restore the surface of the leased premises to as nearly the
same condition as the same was in prior to any operations hereunder insofar as
is reasonably possible to do so including the removal from the land of all
caliche, rock, or other materials hauled thereon incident to any operations.  To
the extent not specified elsewhere in this lease, such repairs and restoration
are to be made by the Lessee from time to time and as soon as Lessee has
finished with the use of the area where such damages occur.
 
21.           Lessee will construct and maintain temporary fences, sufficient to
turn cattle, surrounding all pumpjacks and all pits and excavations until such
pits and excavations are leveled.  Lessee shall fill and level all pits and
excavations no later than one hundred eighty (180) days after their initial
construction, weather permitting.
 
 
 

--------------------------------------------------------------------------------

 